Citation Nr: 1760686	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-10 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for depressed mood, also claimed as adjustment disorder. 

2.  Entitlement to a rating in excess of 20 percent for left arm limitation of motion (previously rated as left shoulder rotator cuff injury, status post shoulder arthroscopy and subracromial decompression, rotator cuff repair) (left shoulder disability). 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Richard Frankel, Attorney




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps with active duty from August 1999 to June 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The March 2012 rating decision granted the Veteran's claim for entitlement to service connection for depressed mood and established an evaluation of 10 percent disabling.  The August 2012 rating decision continued the Veteran's 10 percent rating for his left shoulder disability and denied his claim for entitlement to a TDIU.  The Veteran's rating for his left shoulder disability was increased to 20 percent in a February 2015 rating decision.  As this increase is not a full grant of benefits, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993). 

In September of 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets further delay, additional development is required before the Veteran's claims may be adjudicated on the merits. 

a.  Entitlement to an initial rating in excess of 10 percent for depressed mood, also claimed as adjustment disorder

The Veteran and his representative assert that the 10 percent rating for his depressed mood does not reflect the severity of his symptoms.  

The Veteran's last VA examination in connection with his claim for depressed mood was in March 2012.  During that examination, the VA examiner assigned the Veteran with a Global Assessment of Functioning (GAF) score of 62, which indicates mild symptoms or some difficulty in social and occupational functioning.  The symptoms noted included depressed mood, anxiety, and disturbances of motivation and mood.  See, March 2012 VA examination.

Following the March 2012 VA examination, the Veteran continued to receive VA treatment for his depressed mood and related symptoms.  Additionally, he was evaluated by independent psychologist who noted that the Veteran was sleeping upwards of fourteen hours a day, has only one friend, and prefers not to leave the house unless he is with a family member or a friend.  The examiner also noted that the Veteran's "current level of daily functioning is poor and his psychological symptoms are considered severe at this time."  A GAF score of 48 was assigned.  See, private treatment record dated June 2014. 

During his September 2017 videoconference hearing, the Veteran provided sworn testimony with respect to the symptoms of his depressed mood disability.  The Veteran noted that dealing with the pain of his service-connected left shoulder disability "depresses me a lot."  He also stated that he isolated himself from others, no longer had any interest in his previous hobbies, and had difficulty interacting with coworkers at his previous place of employment.  See, September 2017 hearing transcript.

The Board finds that the record reflects a worsening of the Veteran's symptoms since his last VA examination in March 2012.  Accordingly, VA is required to afford the Veteran with a contemporaneous VA examination to assess the current nature, extent, and severity of his depressed mood disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

b.  Entitlement to a rating in excess of 20 percent for left shoulder disability. 

The Veteran and his representative assert that the Veteran is entitled to a rating in excess of 20 percent for his left shoulder disability. 

The Board notes that while the Veteran's claim was pending, two precedential decisions were issued which also require the Veteran's claim to be remanded.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) held that in order for an examination to be adequate, it must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  A review of the Veteran's last VA examination indicates that a new examination is warranted in light of Correia.  

The Court's recent holding in Sharp v. Shulkin, 29 Vet. App. 26 (2017) also requires that the claim be remanded.  In Sharp, the Court noted that for a joint examination to be adequate, the examiner "must express an opinion on whether pain could significantly limit" a veteran's functional ability, and that determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. "  Furthermore, the Court stated that the examiner must "obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment [resulting from flare-ups] from the veterans themselves."  Sharp, 29 Vet. App. at 34.  The examiner must also "offer flare opinions based on estimates derived from information procured from relevant sources, including the lay statements of veterans," and the examiner's determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 10.  The Veteran's last VA examination in December 2013 does not provide an opinion regarding flare-ups, and therefore, this constitutes an additional basis for remand. 

c.  Entitlement to a TDIU 

The Board notes that the Veteran's claim for a TDIU is inextricably intertwined with his increased rating claims which remain appeal.  Accordingly, the Board will therefore defer any action with respect to this claim until the completion of the development noted above. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA and private treatment records and associate them with the Veteran's claims file. 

2.  Once any outstanding records have been received, schedule the Veteran for VA examinations in connection with his claims with the appropriate medical personnel.  The Veteran's claims file, to include a copy of this remand, should be provided to the examiner.  Following a complete review of the record, the examiner is asked to provide the following opinions: 

a.  A determination of the current severity of the Veteran's depressed mood disability, to include all indicated testing that should be completed in this regard. 

b.  Determine the current severity of the Veteran's left shoulder disability.  Report the range of motion of each knee in degrees.  In accordance with Correia, the range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.  In providing this opinion, the examiner should consider the Veteran's lay statements regarding his decreased range of motion. 

The extent of any weakened movement, excess fatigability and incoordination should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should further assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should consider all procurable and assembled data by obtaining all tests and records that might reasonably illuminate the medical analysis.  This includes the Veteran's statements regarding the extent of functional loss during flare-ups. 

c.  A functional assessment of the impact of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful employment consistent with his education and occupational experience, and without consideration of his age or any nonservice-connected disabilities. 

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicated this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided with a Supplemental Statement of the Case, afforded a reasonable opportunity to respond, and the case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


